D. C. S. D. Miss. Requests of Peggy J. Connor et al. and of the United States to treat application [A-421] as an expedited appeal from judgment denying injunctive relief entered by the United States District Court for the Southern District of Mississippi on November 18, 1976, granted. Probable jurisdiction noted.
Parties may file and exchange such motions under Rule 16 as they desire, and they shall file and exchange briefs on the merits on or before the close of business Monday, February 7, 1977. Responsive briefs, if any, shall be filed and exchanged on or before the close of business Monday, February 21, 1977. Oral argument set for Monday, February 28, 1977.
It is further ordered that any and all other appeals from the above judgment be taken by filing notices of appeal and perfected pursuant to the Rules of the Court by filing state*1011ments as to jurisdiction on or before the close of business Wednesday, January 5, 1977.
In all other respects, the application presented to Mr. Justice Powell, and. by him referred to the Court, is denied. Reported below: See 419 F. Supp. 1072 and 1089 ; 422 F. Supp. 1014.